Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                  September 04, 2014

The Court of Appeals hereby passes the following order:

A15A0064. JEFFERY ALAN BRUMIT v. THE STATE.

      In 2005, Jeffery Brumit pled guilty to robbery. Brumit filed a motion for out-of-
time appeal in June 2013. On November 20, 2013, the trial court denied the motion,
and Brumit filed a notice of appeal on January 27, 2014. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after the entry of
an appealable judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon this Court. Couch v.
United Paperworkers Intern. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Because Brumit filed his notice of appeal 68 days after entry of the trial court’s order,
his appeal is untimely, and it hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                          09/04/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.